914 F.2d 271
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.UNITED STATES SURGICAL CORPORATION, Plaintiff-Appellee,v.HOSPITAL PRODUCTS INTERNATIONAL PTY. LTD., Surgeons Choice,Inc., and Hospital Products Limited, Defendants,Alan R. Blackman, Defendant-Appellant.
No. 89-1556.
United States Court of Appeals, Federal Circuit.
Aug. 24, 1990.

Before ARCHER, Circuit Judge, BALDWIN, Senior Circuit Judge, and A. WALLACE TASHIMA, District Judge.*
DECISION
ARCHER, Circuit Judge.


1
Alan R. Blackman appeals from the judgment of the United States District Court for the District of Connecticut, United States Surgical Corp. v. Hospital Prods.  Int'l PTY. Ltd., Hospital Prods.  Ltd. and Alan R. Blackman, Civil No. B-81-42 (TFGD) (D.Conn. May 25, 1989), holding him liable for $73,534,967.24 in damages for infringement of four U.S. patents owned by United States Surgical Corporation (USSC).  We affirm.

OPINION

2
On April 6, 1990, this court ordered the parties to this appeal to submit supplemental briefs regarding the continued justiciability of this dispute in light of the settlement between USSC and Surgeon's Choice, Inc.  (SCI)1.  After considering the submitted briefs, the district court's Memorandum of Decision, United States Surgical Corp. v. Hospital Prods.  Int'l PTY. Ltd., et al, 701 F.Supp. 314, 9 USPQ2d 1241 (D.Conn.1988), and the applicable law, we conclude that our jurisdiction over this appeal has been established.


3
As for the merits of Blackman's appeal, we have reviewed the arguments presented and are unpersuaded that the district court's judgment is premised on legal error, clearly erroneous facts or harmful procedural error.  See Fed.Cir.R. 36.


4
We also deny USSC's motion for sanctions and attorney fees.



*
 Honorable A. Wallace Tashima, Judge of the United States District Court for the Central District of California, sitting by designation


1
 The settlement between USSC and SCI included (1) the voluntary dismissal by SCI of its pending suit against USSC in which SCI claimed damages for antitrust and other violations, and (2) the dismissal by USSC of its suit for damages against SCI for infringement of USSC's patents.  USSC's suit against SCI was subject to the automatic stay imposed by the bankruptcy law and for that reason judgment was not entered against SCI in the Connecticut litigation